OPINION — AG — (1) THE LAST DECISION OF THE SUPREME COURT, EX PARTE MITCHELL 113 P.2d 9799, HELD THAT A CONTEMPT PROCEEDING IS PROPER TO ENFORCE THE PAYMENT OF THE SUMS ORDERED PAID IN A JUDGEMENT IN A BASTARDY PROCEEDING (2) THE ABOVE QUOTED GENERAL RULE FROM AMERICAN JURISPRUDENCE TO THE EFFECT THAT AN IMPRISONMENT PROVISION IN A BASTARDY STATUTE IS CONSTITUTIONAL. (3) THE 1951 AMENDMENT SPECIFICALLY AUTHORIZING ENFORCEMENT OF SUCH JUDGMENTS BY CONTEMPT PROCEEDINGS, IT IS THE OPINION OF THE AG THAT THE JUDGEMENT OF THE COURT IN A BASTARDY PROCEEDING MAY BE ENFORCED BY A CITATION FOR INDIRECT CONTEMPT OF COURT AND BY PROPER PROCEEDINGS INCIDENT TO SUCH CITATION. CITE: 10 O.S.H. 78, 21 O.S.H. 565 (JAMES GARRETT)